NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SUSAN MAE POLK,                                 No.    17-15787

                Plaintiff-Appellant,            D.C. No. 1:12-cv-01156-DAD-
                                                BAM
 v.

MARY LATTIMORE, Warden; et al.,                 MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      California state prisoner Susan Mae Polk appeals pro se from the district

court’s judgment dismissing her 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under 28 U.S.C. § 1915A, Resnick v. Hayes,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
213 F.3d 443, 447 (9th Cir. 2000), and for an abuse of discretion a dismissal for

failure to comply with federal pleading rules, Nevijel v. North Coast Life Ins. Co.,

651 F.2d 671, 674 (9th Cir. 1981). We affirm in part, vacate in part, and remand.

       The district court dismissed Polk’s claims because Polk failed to allege facts

sufficient to state a plausible claim for relief. All but one were properly dismissed.

See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are to be construed liberally, a plaintiff must present factual allegations

sufficient to state a plausible claim for relief).

       However, in her fourth amended complaint, Polk alleged that, on or about

July 23, 2008, defendant Baron put a “snitch jacket” on Polk, resulting in an attack

on Polk by her cellmate. See Valandingham v. Bojorquez, 866 F.2d 1135, 1137-38

(9th Cir. 1989) (prisoner’s allegation that officials labeled him a snitch with the

intent of having prisoner killed supported a cause of action under § 1983).

Because it is not clear from the record whether the district court considered this

claim, we vacate the judgment in part and remand for further proceedings on this

claim only, including leave to amend this claim if appropriate. See Weilburg v.

Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (dismissal of a pro se complaint

without leave to amend is proper only if it is absolutely clear that the deficiencies

of the complaint could not be cured by amendment (citation and internal quotation

marks omitted)).


                                             2                                  17-15787
AFFIRMED in part, VACATED in part, and REMANDED.




                         3                         17-15787